Exhibit 10.2            

AMENDMENT NO. 1 TO THE KENNAMETAL INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, Kennametal Inc. (the “Company”) sponsors and maintains the KENNAMETAL
INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN, as amended December 30, 2008 (the
“Plan”) (Capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Plan);

WHEREAS, in accordance with Section 9.7 of the Plan, the Company reserves the
right to amend the Plan; and

WHEREAS, with respect to funding of SERP Benefits under the Plan, the Company
desires to amend the Plan to provide for the mandatory setting aside of Company
assets in the event of a Change in Control.

NOW, THEREFORE, the undersigned authorized officer of the Company, hereby adopts
the following amendments to the Plan:

1.         Amendment.  Section 9.4 of the Plan is hereby amended restated in its
entirety to provide as follows:

 

“9.4

Source of Benefit Payments.   This Plan is intended to be an unfunded plan of
deferred compensation for a select group of management or highly compensated
individuals, and it is intended that a SERP Benefit payable hereunder will be
paid from the general assets of the Company. However, in the event of a
threatened or actual Change in Control of the Company, assets shall be
contributed to a “rabbi trust” (within the meaning of Rev. Proc. 92-64)
established by the Corporation. The amount of such assets to be contributed
shall be equal to the value of all amounts payable to each Participant or
Surviving Spouse or estate, under Sections 6 and 7 of the Plan, as determined by
the actuary immediately prior to the date on which the assets are contributed to
such trust. Any such trust shall be established as a grantor trust, of which the
Corporation is the grantor, within the meaning of subpart E, part I, subchapter
J, chapter 1, subtitle A of the Code. Notwithstanding the foregoing provisions
of this Section 9.4 or any provision of the Plan to the contrary: (i) no assets
shall be set aside in the deferred compensation trust or any other trust if the
provisions of such trust restrict the assets of the trust in a manner that would
result in a transfer of property as provided under Code Section 409A(b)(2)
(relating to the employer’s financial health) or Code Section 409A(b)(3)
(relating to the funding status of the employer’s defined benefit plans); and
(ii) no contribution to any such trust may be made during any “restricted
period” within the meaning of Code Section 409A(b)(3).”

2.         Plan Continuing in Full Force and Effect; No Other
Modification.  Except as expressly amended by this Amendment, the Plan shall
continue in full force and effect. This Amendment shall not be interpreted or
construed to limit in any manner the Corporation’s ability to make additional
amendments to the Plan to the extent provided under the terms of the Plan.

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company’s duly authorized officer has executed this
Amendment this 18th day of June       , 2015 (the “Effective Date”).

 

 

Kennametal Inc. By:

/s/ Kevin G. Nowe

 

          Kevin G. Nowe

Vice President, Secretary and General Counsel

 

Page 2 of 2